                                         Case 3:13-cr-00764-WHO Document 2428 Filed 12/14/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 13-cr-00764-WHO-1
                                                        Plaintiff,
                                   8
                                                                                             ORDER CONDITIONALLY
                                                  v.                                         GRANTING BARRY GILTON’S
                                   9
                                                                                             MOTION FOR A NEW TRIAL
                                  10     BARRY GILTON,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Ninth Circuit has granted a limited remand so that I can rule on defendant Barry

                                  14   Gilton’s motion for a conditional ruling on his motion for a new trial. I previously granted his

                                  15   motion for acquittal in the Order On Barry Gilton and Lupe Mercado’s Post-Trial Motions, Dkt.

                                  16   No. 2351 (the “Acquittal Order”), which I incorporate here by reference, but I erred in failing to

                                  17   make a conditional ruling on his motion for a new trial under Fed. R. Crim. P. 29(d)(1). In light of

                                  18   my error, I granted Gilton’s request for an indicative ruling under Fed. R. Crim P. 37(a) so that the

                                  19   Ninth Circuit would be able to consider both the acquittal and new trial issues at the same time,

                                  20   and the Ninth Circuit has remanded the case to me for that purpose.

                                  21          A motion for a new trial may be granted “if the interest of justice so requires.” Fed. R.

                                  22   Crim. P. 33(a). “The district court need not view the evidence in the light most favorable to the

                                  23   verdict; it may weigh the evidence and in so doing evaluate for itself the credibility of the

                                  24   witnesses.” United States v. Kellington, 217 F.3d 1084, 1097 (9th Cir. 2000). The Acquittal Order

                                  25   focused on the lack of sufficiency of the evidence that Gilton was a member of the Central

                                  26   Divisadero Playas (CDP) enterprise. But if the Ninth Circuit disagrees with my analysis of that

                                  27   issue, I also find that a serious miscarriage of justice may have occurred as a result of the jury’s

                                  28   verdict because the evidence at trial of Gilton’s membership in CDP was so lacking in comparison
                                         Case 3:13-cr-00764-WHO Document 2428 Filed 12/14/20 Page 2 of 2




                                   1   to the evidence that contradicted it, including Gilton’s work in the community and mentorship of

                                   2   young people to encourage them to avoid gang life. See Acquittal Order at 11 – 14.

                                   3          Accordingly, in the event the judgment of acquittal is later vacated or reversed, I

                                   4   conditionally grant the motion for a new trial for the reasons stated above and in the Acquittal

                                   5   Order at pages 1 – 14, and “set aside the verdict, grant a new trial, and submit the issues for

                                   6   determination by another jury.” United States v. Alston, 974 F.2d 1206, 1211-12 (9th Cir. 1992).

                                   7          IT IS SO ORDERED.

                                   8   Dated: December 14, 2020

                                   9

                                  10
                                                                                                     William H. Orrick
                                  11                                                                 United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
